The arguments and amendments submitted 11/02/2020 have been considered.  In light of amendments made, all prior USC § 112(a) and 112(b) rejections are hereby withdrawn.  The merits of the claims, however, remain unpatentable over the prior art as set forth below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6 and 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 23, and 25 each recite “adjusting the at least one energy emitting device by altering the position of the at least one energy emitting device or moving the position of the at least one energy emitting device on a track system”.  It is unclear whether altering the position is required to occur on a track system.  For the purpose of examination, claims 1, 23, and 25 read on “adjusting the at least one energy emitting device by moving the position of the at least one energy emitting device on a track system or by altering the position of the at least one energy emitting device” to clarify that altering of the position is not required to occur on a track system.  Examiner suggests amending the claim to read this way or in a similar manner to overcome this rejection.  Dependent claims fall herewith.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  The claims in this application are given their 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Regarding claims 1-6 and 21-28, the following claim limitations have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
“energy emitting device”
“measurement device”
“recoater device”
because they use a generic placeholder “device” coupled with functional language as recited in the claim without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-6 and 21-28 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
“energy emitting device” reads on laser, electron beam device, or heat source, per paras. 0036-0037
“measurement device” reads on a sensor, per para. 0043
“recoater device” reads on a recoater device including a reservoir tank and blade, per paras. 0033 and 0034
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structures for any of the limitations above, applicant must identify the corresponding 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011). 
The term “computing device” in the claims is not being treated under 35 U.S.C. 112(f), since the term is known in the art to denote structure, such as a computer or microprocessor.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Philippi (US Patent 6,483,596) in view of Schade (US PG Pub 2018/0345582) and Coeck (US PG Pub 2015/0100149).
Regarding claims 1 and 21-22, Philippi teaches an additive manufacturing system (Figs. 1-4 and accompanying descriptions) comprising: 

	at least one laser (laser 4 of col. 3, lines 59-61 is an energy emitting device) positioned above the movable build platform (Fig. 1), the at least one laser configured to form a test mark (referred to as formation of adjustment crosses 64 in a test pattern per col. 5, lines 16-29) directly on a reference surface (surface of light-sensitive film 63 per col. 4, lines 58-62 or alternately metal plate per col. 6, lines 63-65); and 
	a calibration system (col. 2, lines 27-40) operably connected to the at least one laser (note connections to laser 4 in Fig. 1), the calibration system including: 
		at least one sensor (pixel scanner, digital camera which reads on the camera recited in instant claim 21, or image recording device per col. 3, lines 5-8) positioned above the movable build platform (since the sensor digitizes the test pattern on the top surface of the movable build platform this process requires positioning the sensor above the platform per Fig. 1), the at least one sensor configured to determine an actual location of the test mark on the reference surface (col. 5, lines 26-36); and 
		at least one computing device (computer 12 per col. 4, lines 6-8 with an accompanying evaluation program per col. 5, lines 30-46) operably connected to the at least one laser (connection shown in Fig. 1) and the at least one sensor (evaluation of digitized test pattern of crosses in the radiation coordinate system and comparison with the machine coordinate system and then the object coordinate system per col. 5, lines 30-59 requires an operable connection between the sensor and the computer/ evaluation computer program), 
		the at least one computing device configured to calibrate the at least one laser by adjusting the at least one laser in response to determining the actual location of the test mark on the reference surface differs from a predetermined, desired location on the reference surface (step e in claim 1; see also col. 2, lines 6-14 and col. 5, lines 10-15 with the predetermined desired locations referred to as reference crosses 62 in col. 4, lines 55-57 and col. 5, lines 30-47), 
	Philippi does not teach that the sensor is coupled to a recoater device, including a reservoir tank and blade, positioned directly above the reference surface.  Phillippi also does not explicitly teach that the sensor is positioned within a chamber surrounding the moveable build platform.  However, Philippi does teach a recoater device for build material application (10 in Fig. 1).
thus satisfying instant claim 22.
	Schade teaches that coupling of the sensor to the recoater and positioning them within the chamber advantageously allows close positioning of the sensor to the build area for avoiding any smoke/splash/condensate present in the upper region of the build chamber thereby improving the accuracy and reliability of sensor measurements (para. 0084).
	Thus, in view of Schade’s teachings, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Phillippi’s apparatus to utilize a recoater like Schade’s having a sensor coupled to it to predictably obtain the benefits taught by Schade and cited above.
If it is possible that possible that Philipi’s computing device is not required to have an operable connection to the at least one sensor, then the following teachings of Schade render this connection obvious.
	Schade teaches a computing device (30 in Fig. 3) with an operable connection to the at least one sensor (in Fig. 1 the line connecting computing device 29 and sensor 17 is an operable connection between the two, see also para. 0052).
	Including an operable connection between the computing device and a sensor is commonplace in the calibration arts to predictably allow processing and evaluation of sensor data (para. 0052).  The courts have held that combining prior art elements according to known methods to yield predictable results is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale A) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  In view of KSR rationale A, it would have been obvious to one of ordinary skill in the art to modify Philipi’s system to include an 
	Phillipi and Schade do not teach the at least one computing device is configured to calibrate the at least one energy emitting device by adjusting the at least one energy emitting device by altering the position of the at least one energy emitting device.  Phillipi instead teaches the computing device is configured to calibrate the at least one energy emitting device by adjusting at least one mirror (col. 3, lines 61-62) of the at least one laser (col. 5, lines 7-15 and col. 5, lines 30-47).
	However, Coeck teaches an additive manufacturing system and methods of calibrating a laser in the system wherein the system includes a computing device (434 in Fig. 4C and para. 0047) configured to calibrate the laser (para. 0047) by adjusting the laser by altering the position of the laser (“the laser source may also be a movable laser source 412” per para. 0047).  
It is well known in the additive manufacturing and optical calibration arts, as evidenced by Coeck (discussion of alternative embodiments in paras. 0044 and 0047), that adjustment of the position of an emitter and adjustment of a mirror for the emitter are known alternatives for predictably directing the energy beam across different locations in the building area (eg. Fig. 4B and paras. 0044 and 0047).  
Per MPEP §2143.I, simple substitution of one known element for another to obtain predictable results is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale B) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
In view of Coeck’s teachings and/or KSR rationale B, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute a computer configuration for calibrating a position of the laser beam using alteration of the position of the laser, such as taught by Coeck, for Phillipi’s configuration using alteration of a mirror for the laser, to predictably obtain an suitable alternative means for directing the laser to different positions during calibration and additive manufacturing processes. 
 Regarding claim 2, Philippi teaches the at least one computing device of the calibration system is configured to adjust the at least one laser by: 
	altering a position of at least one mirror (note arrows near mirror 6 in Fig. 1, see also col. 2, lines 11-14 and col. 5, lines 10-15) of the at least one laser until the actual location of the test mark on the 
Regarding claim 3, Philippi teaches the at least one computing device of the calibration system is configured to alter the position of the at least one mirror of the at least one laser by: 
	adjusting an inclination of the at least one mirror of the at least one laser (note arrows near mirror 6 in Fig. 1 and description of rotating mirror in col. 3, lines 61-62; see also col. 2, lines 11-14 and col. 5, lines 10-15). 
Regarding claim 4, Philippi teaches the reference surface includes: 
	a build surface of a build plate positioned on the movable build platform (metal plate positioned on build platform per col. 6, lines 63-65; see also col. 6, lines 13-19),  
	a calibration surface of a calibration plate positioned on the movable build platform (calibration plate 60 on plate 20 per col. 4, lines 11-12).
Regarding claim 23, Philippi teaches an additive manufacturing system (Figs. 1-4 and accompanying descriptions) comprising: 
	a movable build platform (20 in Fig. 1); 
	a recoater device, including a reservoir tank (recoater device/tank 10 in Fig. 1), positioned above (as shown in Fig. 1) and at least partially aligned with the movable build platform (movement of recoater 10 toward build platform 2 as shown with the arrow in Fig. 1 during powder application results in partial alignment of the recoater with the build platform)
at least one laser (laser 4 of col. 3, lines 59-61 is an energy emitting device) positioned above the movable build platform (Fig. 1), the at least one laser configured to form a test mark (referred to as formation of adjustment crosses 64 in a test pattern per col. 5, lines 16-29) directly on a reference surface (surface of light-sensitive film 63 per col. 4, lines 58-62 or alternately metal plate per col. 6, lines 63-65); and 
	a calibration system (col. 2, lines 27-40) operably connected to the at least one laser (note connections to laser 4 in Fig. 1), the calibration system including: 
		at least one camera (digital camera or image recording device per col. 3, lines 5-8) positioned above the movable build platform (since the sensor digitizes the test pattern on the top surface 
		at least one computing device (computer 12 per col. 4, lines 6-8 with an accompanying evaluation program per col. 5, lines 30-46) operably connected to the at least one laser (connection shown in Fig. 1) and the at least one camera (evaluation of digitized test pattern of crosses in the radiation coordinate system and comparison with the machine coordinate system and then the object coordinate system per col. 5, lines 30-59 requires an operable connection between the sensor and the computer/ evaluation computer program), 
		the at least one computing device configured to calibrate the at least one laser by adjusting the at least one laser in response to determining the actual location of the test mark on the reference surface differs from a predetermined, desired location on the reference surface (step e in claim 1; see also col. 2, lines 6-14 and col. 5, lines 10-15 with the predetermined desired locations referred to as reference crosses 62 in col. 4, lines 55-57 and col. 5, lines 30-47), 
	Philippi does not teach that the camera is coupled to a recoater device, including a blade, positioned directly above the reference surface.  	
However, Schade teaches an additive manufacturing system comprising a sensor (sensor 43 in Fig. 2 and para. 0043) coupled (as shown in Fig. 2) to a recoater device (recoater 16 in Figs. 1 and 2 and para. 0039 with associated parts), including a reservoir tank (14 in Fig. 1 and para. 0033) and blade (blades 19a, 19b in Fig. 2 and para. 0040), positioned directly above a reference surface (per Figs. 1 and 2 and para. 0039 the recoater is positioned directly above reference surface 7 during powder application).  
	Schade teaches that coupling of the sensor to the recoater and positioning them within the chamber advantageously allows close positioning of the sensor to the build area for avoiding any smoke/splash/condensate present in the upper region of the build chamber thereby improving the accuracy and reliability of sensor measurements (para. 0084).  Schade also teaches that the blade helps in forming a uniform thin powder layer during application (para. 0040).

If it is possible that possible that Philipi’s computing device is not required to have an operable connection to the camera, then the following teachings of Schade render this connection obvious.
	Schade teaches a computing device (30 in Fig. 3) with an operable connection to the at least one sensor (in Fig. 1 the line connecting computing device 29 and sensor 17 is an operable connection between the two, see also para. 0052).
	Including an operable connection between the computing device and a sensor is commonplace in the calibration arts to predictably allow processing and evaluation of sensor data (para. 0052).  The courts have held that combining prior art elements according to known methods to yield predictable results is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale A) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  In view of KSR rationale A, it would have been obvious to one of ordinary skill in the art to modify Philipi’s system to include an operable connection between the computing device and Philipi’s camera in an analogous manner to the connection between a computing device and a sensor shown by Schade to predictably obtain the functionality taught by Schade and cited above.
Phillipi and Schade do not teach the at least one computing device is configured to calibrate the at least one energy emitting device by adjusting the at least one energy emitting device by altering the position of the at least one energy emitting device.  Phillipi instead teaches the computing device is configured to calibrate the at least one energy emitting device by adjusting at least one mirror (col. 3, lines 61-62) of the at least one laser (col. 5, lines 7-15 and col. 5, lines 30-47).
	However, Coeck teaches an additive manufacturing system and methods of calibrating a laser in the system wherein the system includes a computing device (434 in Fig. 4C and para. 0047) configured to calibrate the laser (para. 0047) by adjusting the laser by altering the position of the laser (“the laser source may also be a movable laser source 412” per para. 0047).  
It is well known in the additive manufacturing and optical calibration arts, as evidenced by Coeck (discussion of alternative embodiments in paras. 0044 and 0047), that adjustment of the position of an 
Per MPEP §2143.I, simple substitution of one known element for another to obtain predictable results is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale B) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
In view of Coeck’s teachings and/or KSR rationale B, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute a computer configuration for calibrating a position of the laser beam using alteration of the position of the laser, such as taught by Coeck, for Phillipi’s configuration using alteration of a mirror for the laser, to predictably obtain an suitable alternative means for directing the laser to different positions during calibration and additive manufacturing processes. 
Regarding claim 24, Philippi teaches the reference surface includes: 
	a build surface of a build plate positioned on the movable build platform (metal plate positioned on build platform per col. 6, lines 63-65; see also col. 6, lines 13-19),  
	a calibration surface of a calibration plate positioned on the movable build platform (calibration plate 60 on plate 20 per col. 4, lines 11-12).
Regarding claims 25-27, Philippi teaches an additive manufacturing system (Figs. 1-4 and accompanying descriptions) comprising: 
a build chamber (1 in Fig. 1)
a movable build platform positioned within a build chamber (20 in Fig. 1); 
	at least one laser (laser 4 of col. 3, lines 59-61 is an energy emitting device) positioned above the movable build platform (Fig. 1), the at least one laser configured to form a test mark (referred to as formation of adjustment crosses 64 in a test pattern per col. 5, lines 16-29) directly on a reference surface (surface of light-sensitive film 63 per col. 4, lines 58-62 or alternately metal plate per col. 6, lines 63-65); and 
	a calibration system (col. 2, lines 27-40) operably connected to the at least one laser (note connections to laser 4 in Fig. 1), the calibration system including: 
		at least one sensor (pixel scanner, digital camera which reads on the camera recited in instant claim 26, or image recording device per col. 3, lines 5-8) positioned above the reference surface 
		at least one computing device (computer 12 per col. 4, lines 6-8 with an accompanying evaluation program per col. 5, lines 30-46) operably connected to the at least one laser (connection shown in Fig. 1) and the at least one sensor (evaluation of digitized test pattern of crosses in the radiation coordinate system and comparison with the machine coordinate system and then the object coordinate system per col. 5, lines 30-59 requires an operable connection between the sensor and the computer/ evaluation computer program), 
		the at least one computing device configured to calibrate the at least one laser by adjusting the at least one laser in response to determining the actual location of the test mark on the reference surface differs from a predetermined, desired location on the reference surface (step e in claim 1; see also col. 2, lines 6-14 and col. 5, lines 10-15 with the predetermined desired locations referred to as reference crosses 62 in col. 4, lines 55-57 and col. 5, lines 30-47), 
	Philippi does not explicitly teach that the sensor is positioned within the build chamber as recited in claim 25.  Philippi also does not teach that the sensor is coupled to a recoater device, including a reservoir tank and blade, positioned directly above the reference surface as recited in claim 27.  However, Philippi does teach a recoater device for build material application (10 in Fig. 1).
	However, Schade teaches an additive manufacturing system comprising a sensor (sensor 43 in Fig. 2 and para. 0043) coupled (as shown in Fig. 2) to a recoater device (recoater 16 in Figs. 1 and 2 and para. 0039 with associated parts), including a reservoir tank (14 in Fig. 1 and para. 0033) and blade (blades 19a, 19b in Fig. 2 and para. 0040), positioned directly above the reference surface (per Figs. 1 and 2 and para. 0039 the recoater is positioned directly above reference surface 7 during powder application), thus satisfying instant claim 27.  Schade also teaches that the coupled sensor and recoater device (16, 17 in Fig. 1) are positioned within a chamber (4) surrounding the moveable build platform (11).

	Thus, in view of Schade’s teachings, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Phillippi’s apparatus to utilize a recoater like Schade’s having a sensor coupled to it to predictably obtain the benefits taught by Schade and cited above.
If it is possible that possible that Philipi’s computing device is not required to have an operable connection to the at least one sensor, then the following teachings of Schade render this connection obvious.
	Schade teaches a computing device (30 in Fig. 3) with an operable connection to the at least one sensor (in Fig. 1 the line connecting computing device 29 and sensor 17 is an operable connection between the two, see also para. 0052).
	Including an operable connection between the computing device and a sensor is commonplace in the calibration arts to predictably allow processing and evaluation of sensor data (para. 0052).  The courts have held that combining prior art elements according to known methods to yield predictable results is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale A) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  In view of KSR rationale A, it would have been obvious to one of ordinary skill in the art to modify Philipi’s system to include an operable connection between the computing device and the sensor as shown by Schade to predictably obtain the functionality taught by Schade and cited above.
Phillipi and Schade do not teach the at least one computing device is configured to calibrate the at least one energy emitting device by adjusting the at least one energy emitting device by altering the position of the at least one energy emitting device.  Phillipi instead teaches the computing device is configured to calibrate the at least one energy emitting device by adjusting at least one mirror (col. 3, lines 61-62) of the at least one laser (col. 5, lines 7-15 and col. 5, lines 30-47).
	However, Coeck teaches an additive manufacturing system and methods of calibrating a laser in the system wherein the system includes a computing device (434 in Fig. 4C and para. 0047) configured 
It is well known in the additive manufacturing and optical calibration arts, as evidenced by Coeck (discussion of alternative embodiments in paras. 0044 and 0047), that adjustment of the position of an emitter and adjustment of a mirror for the emitter are known alternatives for predictably directing the energy beam across different locations in the building area (eg. Fig. 4B and paras. 0044 and 0047).  
Per MPEP §2143.I, simple substitution of one known element for another to obtain predictable results is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale B) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
In view of Coeck’s teachings and/or KSR rationale B, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute a computer configuration for calibrating a position of the laser beam using alteration of the position of the laser, such as taught by Coeck, for Phillipi’s configuration using alteration of a mirror for the laser, to predictably obtain an suitable alternative means for directing the laser to different positions during calibration and additive manufacturing processes. 
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Philippi in view of Schade and Coeck, as applied to claim 1 above, further in view of Higashi (US PG Pub 2010/0176539). 
Regarding claim 5, Philippi, Schade, and Coeck do not explicitly teach this feature. 
However, Higashi drawn to a similar additive manufacturing position calibration system as taught by Philippi, teaches a computing device of the system (control unit of para. 0020) is configured to adjust a laser by:
altering the position of the at least one laser (steps S4 and S5 in Fig. 3 and para. 0020) by altering the laser beam position (via mirror rotation adjustment of para. 0017) until the test mark (7 in para. 0019) is formed substantially over a reference mark formed on the reference surface in the predetermined, desired location (“Repeating the steps S2 to S6 until the disagreement between the location of the correction mark 7 and the predetermined irradiation point becomes smaller than the predetermined quantity” per para. 0020; see also Fig. 6b).
Higashi teaches that this configuration allows easy calibration of irradiation position (para. 0008) using the same laser power as used during powder sintering (para. 0004).  The courts have held that 
Regarding claim 6, Philippi and Schade do not teach this feature.
However, Coeck teaches the computing device (computer of paras. 0044 and 0047) of the calibration system is configured to alter the position of the laser by displacing the at least one energy emitting device (“the laser source may also be a movable laser source 412” per para. 0047; see also X-Y movable laser source in Fig. 4B), with motivation for this modification to Phillipi provided in the rejection of claim 1 above. 
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Philippi in view of Schade and Coeck, as applied to claim 25 above, further in view of Bai (US PG Pub 2018/0154480). 
Regarding claim 28, Philippi and Schade do not teach these features.
However, Bai teaches an additive manufacturing system wherein a sensor (CCD camera 9 of para. 0034 and the abstract) is positioned within the build chamber (as shown in Fig. 1), coupled to the build chamber (Fig. 1 shows the sensor coupled to the build chamber ceiling), and positioned above a recoater device (20 in Fig. 1 and para. 0034).
Schade teaches that smoke/splash/condensate wafting is not a problem when printing plastic powder (para. 0084).
The courts have held that rearrangement of parts is prima facie obvious in the absence of any unexpected results and generally recognized as being within the capability of one of ordinary skill in the art.  See MPEP § 2144.04.VI.C and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
Thus, in view of the teachings of Bai and Schade and the above consideration, it would have been obvious to modify the sensor positioning of Philippi in view of Schade to utilize Bai’s sensor .
Response to Arguments
Applicant's arguments filed 11/02/2020 have been fully considered and are addressed below. 
Applicant’s arguments that Philippi and Schade do not to teach the new feature requiring that adjusting the at least one energy emitting device in response to determining the actual location of the test mark on the reference surface differs from a predetermined, desired location on the reference surface, wherein the adjusting includes adjusting the at least one energy emitting device by altering the position of the at least one energy emitting device or moving the position of the at least one energy emitting device on a track system added to claims 1, 23, and 25 via the current amendment have been fully considered and are persuasive.  Therefore, the 103 rejections of claims 1, 23, and 25 over Philippi in view of Schade have been withdrawn.  However, in response to the present amendment, new grounds of rejection for claims 1, 23, and 25 are made over Philippi in view of Schade and Coeck, as presented above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318.  The examiner can normally be reached on Mon-Fri. 9-6 MST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JRS/
Examiner
Art Unit 1745



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745